DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Status
	 Applicants’ response of May 10, 2021, to the non-final action mailed June 23, 2020, has been entered. Claims 16, 17, 21, 24, 26, 28, 29, 31-38, and 40 have been amended, claims 1-15, 19, 20, 22, 23, 25, 27, 30,39, and 41 have been cancelled, claim 42 is newly added.  Claims 16-18, 21, 24, 26, 28, 29, 31-38, 40, and 42 are pending and under instant examination.
Priority
	Acknowledgment is made of applicant's claim for priority to the filing dates of the PCT Application Serial No. IL2016/05133 filed on December 14, 2016 and foreign propriety to PCT Application IL2015/051228 filed on Dec. 17, 2015, 
Withdrawn Claim Rejections - 35 USC § 112 (b)
	Claim 17 was rejected in the previous Office action mailed June 23, 2020, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicants’ amendment to claim 17 renders the rejection moot.  Applicants have amended claim 17 to remove the tradename. Accordingly, the rejection is hereby withdrawn.
Partially Withdrawn Claim Rejections - 35 USC § 112 (d)
	Claim 30 was rejected in the previous Office action mailed June 23, 2020, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has cancelled claim 30.  Accordingly, the rejection of claim 30 is hereby withdrawn.
Response and Maintained Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 18, 21, and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The base claim is directed towards a ready to use liquid formulation, however claims 18, 21, and 29 do not further limit the claimed composition as these claims are directed to a container or the used of the instantly claimed formulation.  Applicant may cancel the claim(s), amend the claim(s) to place the 

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing, they are addressed as follows: 
	Applicants traverse the 112 (d) rejection, arguing that the instantly amended claim recites a stable ready for use composition and that therefore the claims are directed to a dosage form in a container. 
	Applicant’s argument has been fully considered, but not found persuasive.  The instant claims are liquid composition claims.  The “stable ready for use” does not define the composition as it does not disclose ready for use in what way.  For example ready to use as an intermediate to polymerize to form a hydrogel, ready to insert in the body, ready to preform chemical analysis on, etc.  These examples are limitations of intended use that does not affect the composition itself.  
Thus, the rejection is maintained for reason of record and foregoing discussion.

Response and Maintained Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 16-18, 21, 24, 28, 29, 31-37 remain rejected, in modified form, under 35 U.S.C. 102(a)(2)as being anticipated by Seliktar et al. Pub. No.: US 2006/0233854; Pub. Date: Oct. 19, 2006) for reasons of record.
	The amended claims recite a stable ready for use liquid composition in a non-cross linked form, comprising a protein-polymer conjugate and at least one polymerization initiator agents wherein the protein-polymer conjugate comprises an extracellular matrix protein covalently bound to a synthetic polymer, wherein said synthetic polymer contains at least one polymerizable group;  wherein said conjugate is produced by a process comprising a conjugation reaction between the extracellular matrix protein and said polymer, and concentrating the conjugate without precipitating the conjugate with acetone, wherein said liquid composition is substantially free of acetone; and  wherein the liquid composition is stored under UV-vis light protected conditions in a pre-gelated form.
Regarding claims 16, 17, 33, and 34, Seliktar et al. discloses a liquid precursor composition of synthetic polymer attached to a naturally occurring protein ([0135] and [202], wherein the synthetic polymer is PEG-diacrylates and the protein is fibrinogen 
Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the newly added language of wherein said conjugate is produced by a process comprising a conjugation reaction between the extracellular matrix protein and said polymer, and concentrating the conjugate without precipitating the conjugate with acetone, this is product by process language.  Pursuant to MPEP 2113 “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).”

Regarding claim 18, the claims are directed towards a formulation and not the container for the formulation.  The container does not further limit ready to use liquid formulation.



Regarding clam 24, Selktar discloses wherein the formulation is in PBS  and photo-initiator solution and 10uL of Igracure 2959 in 70% ethanol [0202], accordingly no acetone was present.

Regarding clam 28, Selktar discloses wherein in a preferred embodiment removing unconjugated form of synthetic polymer [0046] and wherein the scaffold comprises not more than 10% of unconjugated synthetic polymer (claim 39).  Therefore, there are embodiments and points in synthesis wherein the formulation further comprises the same synthetic polymer in unconjugated form.

	Regarding clam 29, Selktar discloses wherein in a preferred embodiment removing unconjugated form of synthetic polymer [0046] and wherein the scaffold comprises not more than 10% of unconjugated synthetic polymer (claim 39).  Therefore, there are embodiments and points in synthesis wherein the formulation further comprises the same synthetic polymer in unconjugated form.  As the synthetic unconjugated polymer is the 

	Regarding claim 31, Selktar et al. discloses wherein fibrinogen is from a bovine source [0211].
	Regarding claim 32, Selktar et al. discloses wherein fibrinogen is from a purified human source [0141].

	Regarding claims 35-37, Selktar et al. discloses wherein the molar ratio of PEG to fibrinogen from 2-400 to 1, 30-300 (PEG) to 1 (fibrinogen), 100-200 (PEG) to 1 (fibrinogen), 130-160(PEG) to 1 (fibrinogen), 145 (PEG) to 1 (fibrinogen) [0139].

	Claim(s) 16, 26, 33, 34, and 38 remain rejected in modified form under 35 U.S.C. 102(a)(2)as being anticipated by Dikovsky et al. (Biomaterials  27 (2006) 1496-1506) for reasons of record          .


Regarding the newly added language of wherein said conjugate is produced by a process comprising a conjugation reaction between the extracellular matrix protein and said polymer, and concentrating the conjugate without precipitating the conjugate with acetone, this is product by process language.  Pursuant to MPEP 2113 “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).”

	Regarding claim 26, Dikovsky discloses wherein the formulation comprises PEG-diacrylates and the protein is fibrinogen in PBS and urea (page 1497 section 2.2) and initiator agent (page 1498, section 2.3).  Accordingly, no ethanol is mentioned by Dikovsky in the instant formulation.

	Regarding claim 36, Dikovsky discloses wherein the formulation comprises PEG-diacrylates and the protein is fibrinogen in PBS and urea (page 1497 section 2.2) and initiator agent (page 1498, section 2.3).  Accordingly, the formulation is substantially free of polar organic solvents.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing, they are addressed as follows: 
	Applicants traverse the rejection, arguing that the instantly amended claim recites the production of a conjugate in the absence of acetone accordingly the rejection should be withdrawn.  The present invention is a liquid composition in a non-crosslinked form.  Seliktar teaches away from the pre-gelatin formulation stating that an crosslinked hydrogel is advantageous.    Selikatr discloses storing the final product in a dry state (Applicant’s reply pages 10-11).
	Applicant’s arguments have been fully considered, but not found persuasive.  The instant claims are directed to a product and not a process of making said product. The determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).”
With respect to Applicant’s argument that Seliktar discloses a crosslinked hydrogel stored in a dried form, this has been fully considered, but not found persuasive.   Seliktar et al. discloses a liquid precursor composition of synthetic polymer attached to a naturally occurring protein ([0135] and [202], wherein the synthetic polymer is PEG-diacrylates and the protein is fibrinogen ([0136] and [0137]), wherein the precursor is not crosslinked [0142], and requires a photo-initiator such as  BAPO, DMPA, or IRGACURE 2959 [0144.  Selktar discloses wherein the formulation is in PBS  and photo-initiator solution and 10uL of Igracure 2959 in 70% ethanol [0202], accordingly no acetone was present.  With respect to the stability of liquid formulation  as the composition is as the same as instantly claimed it would be expected to have the same properties as claimed.“  Products of 

	Thus, the rejection is maintained for reason of record and foregoing discussion.

	Applicants traverse the rejection, arguing that the instantly amended claim recites the production of a conjugate in the absence of acetone accordingly the rejection should be withdrawn (Applicants’ remarks page 12).  
Applicant’s arguments have been fully considered, but not found persuasive.  The instant claims are directed to a product and not a process of making said product.  The product of Dikovsky comprises PBS and not acetone.    The determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).”
Thus, the rejection is maintained for reason of record and foregoing discussion.

Response and Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
	Claim 40 remains rejected under 35 U.S.C. 103 as being unpatentable over Seliktar et al. Pub. No.: US 2006/0233854; Pub. Date: Oct. 19, 2006 for reason of record.
	Regarding claims 40 it is a product by process claim directed toward the non-cross linked liquid formulation of claim 16 comprising a protein-polymer conjugate   Seliktar et al. discloses a liquid precursor formulation of synthetic polymer attached to a naturally occurring protein ([0135] and [202], wherein the synthetic polymer is PEG-diacrylates and the protein is fibrinogen ([0136] and [0137]), wherein the precursor is not crosslinked [0142], and requires a photo-initiator such as  BAPO, DMPA, or IRGACURE 2959 [0144]; and wherein the photo-initiation reaction can be preformed using UV wave lengths [0145] to crosslink the  PEG-fibrinogen precursor molecules [0146].   The claimed prior at products of this instant application and Seliktar are identical.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433”  Furthermore, according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or .
	Claim 40 remains rejected, in modified form, and claim 42 is newly rejected under 35 U.S.C. 103 as being unpatentable over Dikovsky et al. (Biomaterials  27 (2006) 1496-1506) for reasons of record.
	Regarding claim 40 each is a product by process claim directed toward the non-cross linked liquid formulation of claim 16 comprising a protein-polymer conjugate composition and at least one polymerization initiator agents wherein the protein-polymer conjugate comprises an extracellular matrix protein covalently bound to a synthetic polymer, wherein said synthetic polymer contains at least one polymerizable group.  Dikovsky et al. discloses an uncrosslinked liquid precursor formulation of synthetic polymer attached to a naturally occurring protein and an crosslinking initiator agent (page 1498, section 2.3)  wherein the synthetic polymer is PEG-diacrylates and the protein is fibrinogen; and wherein the  PEGylated fibrogen is redissolved at 10 mg/ml protein 
	Regarding claim 42, Dikovsky discloses wherein fibrin based biomaterials from human plasma (Section 4.1) wherein the fibrin based biomaterials is modified by thrombin (Section 4.2).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine fibrin from human plasma with thrombin  as disclosed by Dkovsky, as instantly claimed as a human fibrinogen sealant, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because human fibrinogen is readily available and easily purified from plasma and thrombin is used to modify fibrinogen to initiate polymerization and are used extensively in tissue engineering as evidenced by Dikovsky (sections 4.1 and 4.2).  It would have only required routine experimentation to modify the composition to modify human fibrinogen with thrombin to create a sealant as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

	
Response to arguments:

	Applicants traverse the 103 rejection, arguing that the instantly amended claim recites the production of a conjugate in the absence of acetone accordingly the rejection should be withdrawn (Applicant’s reply page 12).
	Applicant’s arguments have been fully considered, but not found persuasive.  The instant claims are directed to a product and not a process of making said product. The determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).”

	Thus, the rejection is maintained for reason of record and foregoing discussion.

	Applicants traverse the rejection, arguing that the instantly amended claim recites the production of a conjugate in the absence of acetone accordingly the rejection should be withdrawn (Applicants’ remarks page 12).  
Applicant’s arguments have been fully considered, but not found persuasive.  The instant claims are directed to a product and not a process of making said product.  The product of Dikovsky comprises PBS and not acetone.    The determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).”
Thus, the rejection is maintained for reason of record and foregoing discussion.
Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617